Citation Nr: 1114953	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  03-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for bilateral peripheral vascular disease (PVD) with extensive vascular calcification.


REPRESENTATION

Veteran represented by:	Naomi E. Farve, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968, during the Vietnam Era.  He served in Vietnam from August 20, 1967, to June 6, 1968.  He also has unverified service in the Army Reserves claimed from July 1968 to March 2000.  

This appeal comes before the Board of Veterans' Appeals (Board) from May 2003 and August 2006 rating decisions of the Department of Veterans Affairs (VA), New Orleans, Louisiana, Regional Office (RO), which inter alia denied service connection for a skin rash and bilateral PVD with extensive vascular calcification, respectively.  The Veteran disagreed with such denials and subsequently perfected appeals.   

The Veteran testified before a Veterans Law Judge in November 2006 regarding his service connection claim for a skin rash.  He subsequently testified before a Veterans Law Judge in April 2009 regarding his service connection claims for a skin rash and bilateral PVD.  Because the Veteran has testified before two Veterans Law Judges, each must participate in this decision; thus, this decision is being rendered by a panel of three Veterans Law Judges.  38 U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).

In March 2007, July 2008, and February 2010, the Board remanded the service connection claims to the AMC/RO for additional development, including outstanding VA and private treatment records and a medical opinion regarding the etiology of the skin rash disability.  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the March 2007, July 2008, and February 2010 remand orders regarding the service connection claim for a skin rash and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for bilateral PVD with extensive vascular calcification is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

Although the Veteran's service treatment records (STRs) contain complaints, treatment, and/or diagnoses of miliaria and scratch dermatitis, there is no evidence of continuity of skin problems after the Veteran's discharge from service, and there is no objective evidence relating any skin disability, to include eczema and seborrhea, to his active service or any incident therein, to include herbicide exposure in-service.  


CONCLUSION OF LAW

A skin rash, also claimed as a result of exposure to herbicide agents in Vietnam, was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by December 2002, February 2003, April 2003, March 2007, and February 2010 letters.  These letters fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his service connection claim for a skin rash; and of the Veteran's and VA's respective duties for obtaining evidence.  Further, in an attachment to a March 2007 notice letter, the RO also advised the Veteran as to how disability ratings and effective dates are awarded, as required in Dingess.  See 19 Vet. App. at 486.  

While the March 2007 and February 2010 letters were issued after the initial May 2003 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2007 and February 2010 letters were issued, the Veteran's claim was readjudicated in the October 2010 Supplemental Statement of the Case.  Therefore, any defect with respect to the timing of the March 2007 and February 2010 VCAA notice letters has been cured.
  
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or opinions are necessary to decide a claim, the VA must provide such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains the Veteran's STRs; service personnel records; VA medical records, including outstanding treatment records from the New Orleans VAMC as requested in the February 2010 Board Remand; private treatment records; and statements submitted by or on behalf of the Veteran.  As noted, the Veteran testified before a Veterans Law Judge in November 2006 regarding his service connection claim for a skin rash.  He subsequently testified before a Veterans Law Judge in April 2009 regarding his service connection claims for a skin rash and bilateral PVD.  Copies of the hearing transcripts are of record and have been reviewed.

As noted, in March 2007, July 2008, and February 2010 remands, the Board remanded the skin rash claim to the AMC/RO for additional development, including outstanding VA and private treatment records and a medical opinion regarding the etiology of the skin rash disability.   The AMC/RO obtained and associated with the claims folder all outstanding treatment records from the New Orleans VAMC dated beginning July 2006.  Further, the Veteran was afforded an addendum to his August 2008 VA skin disease examination to include an opinion regarding the etiology of his skin rash disability in December 2008 following inadequate opinions provided in an April 2007 and March 2008 VA Examination Reports.  The Veteran has not argued that the VA medical opinion is inadequate, and review of such opinion reveals no inadequacies or inconsistencies.  Further, the Board finds that the December 2008 VA opinion is adequate to decide the claim on the merits as the reviewer relied on review of all evidence of record including the Veteran's statements and contentions, STRs, and post-service medical records.   

Therefore, as the AOJ obtained outstanding VA treatment records and a medical opinion regarding the etiology of the skin rash disability, the Board finds that the AOJ substantially complied with the March 2007, July 2008, and February 2010 remand orders with regard to the service connection claim for a skin rash and no further action is necessary in this regard.  See D'Aries, supra.

Significantly, the record does not otherwise indicate any additional obtainable evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the claimant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis of the Service Connection Claim

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition to general service connection claims, in service connection claims involving herbicide agent exposure as a result of service in Vietnam, any of the eleven diseases listed in 38 C.F.R. § 3.309(e) may be presumed to have been incurred in-service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 
A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307.  "Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 129 S. Ct. 1002 (2009) (where the Court held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to the presumption of herbicide exposure and service connection constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).     

The standard for demonstrating that the conditions of service involved duty or visitation inside the Republic of Vietnam has been described as the "foot-on-land" rule.  Haas, 525 F.3d at 1193.  Under VA's interpretation, a veteran must simply set foot on the landmass of the Republic of Vietnam to be entitled to the presumption of exposure to Agent Orange.  Id. at 1174.

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the Veteran seeks service connection for a skin rash, variously diagnosed as eczema and seborrhea, which he maintains is a result of his active service, to include as secondary to exposure to herbicides (including Agent Orange) in Vietnam.  The Veteran's service personnel records indicate that he served in Vietnam from August 20, 1967, to June 6, 1968.

On review of the record, service connection for a skin rash, variously diagnosed as eczema and seborrhea, based on all theories of entitlement, presumptive and direct, including based on herbicide exposure, is not warranted.

Initially, the Board notes that the Veteran has a current disability (variously diagnosed as eczema and seborrhea) to meet the threshold requirement for a service connection claim.  See August 2008 VA Skin Diseases Examination Report.  Review of the Veteran's STRs contain complaints and treatment for pruritis and a rash all over the body.  He was assessed with miliaria and scratch dermatitis.  See April 1968 Chronological Record of Medical Care; May 1968 Chronological Record of Medical Care.  As such, the Board concedes the Veteran was treated for a skin condition during service.  However, it is also noted that, upon separation, the Veteran's skin was noted as normal.  See May 1968 Separation Examination Report. 

Further, post-service, the first indication of any skin rash condition is reflected in an April 2003 Dermatology Outpatient Clinic Note from the New Orleans VA Medical Center (VAMC), containing treatment for and diagnoses of pruritis and xerosis, dated approximately 35 years post-service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

There is also no evidence of a nexus between the Veteran's skin rash disability and his service.  In fact, the claims folder contains a negative nexus opinion, and the Veteran has not provided any nexus opinion to the contrary.  In this regard, in a December 2008 Addendum to an August 2008 VA Skin Disease Examination Report, after review of the Veteran's claims folder including STRs and post-service-treatment records, noting the Veteran's history, and conducting a physical examination, the examiner opined that "it would be very unlikely for the rash in 1968 [diagnosed as miliaria (heat rash)] to be related to what he complained of today [complaints of eczema and seborrhea]." See December 2008 Addendum to an August 2008 VA Skin Disease Examination Report.  

Such negative nexus opinion, along with the first evidence of any claimed skin rash disability being many years later (an April 2003 Dermatology Outpatient Clinic Note from the New Orleans VAMC, containing treatment for and diagnoses of pruritis and xerosis, dated approximately 35 years post-service), constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting evidence to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  
The Board also finds that there is no evidence of continuity of symptomatology, specifically skin problems, after the Veteran's discharge from service to warrant service connection under such theory.  See 38 C.F.R. § 3.303(b).  In this regard, as noted, the first indication of any skin rash disability is an April 2003 Dermatology Outpatient Clinic Note from the New Orleans VAMC, containing treatment for and diagnoses of pruritis and xerosis, dated approximately 35 years post-service.  Further, the Veteran has not argued that he suffered any other problems with this skin during the period of discharge from service until his first post-service treatment in 2003.  Absent a nexus between the skin rash disability, variously diagnosed as eczema and seborrhea, and service, to include exposure to herbicide agents, or continuity of symptomatology related to service, there is no basis to grant service connection.  As such, the Veteran's service connection claim for a skin rash based on direct entitlement must fail.

With regard to the Veteran's service connection claim based on presumptive entitlement (herbicide exposure), a skin rash is not one of the eleven diseases listed; thus, 38 C.F.R. § 3.309(e) does not apply in this case, and the Veteran's claim for presumptive service connection based on exposure to a herbicide agent in Vietnam cannot be granted.  

Based on the foregoing, the Board concludes that a skin rash was not incurred in or aggravated by service.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to service connection for a skin rash is denied.



REMAND

The Veteran also seeks service connection for bilateral PVD with extensive vascular calcification, which he maintains is related to his active duty service, to include service in the Southwest Asia theater of operations.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, with regard to the first element of a service connection claim, the Veteran is currently variously diagnosed with asymptomatic PVD, PVD with a January 2008 left peripheral distal intervention, and claudication of the left lower extremity with moderate left lower extremity ischemia.  See December 2007 Operative Report, East Jefferson General Hospital; November 2008 Physical Examination Rehab Outpatient Note, New Orleans VAMC; April 2009 Vascular Surgery Outpatient Note, New Orleans VAMC.

Further, the Veteran claims that his PVD disability is related to his active duty service, to include treatment for bilateral PVD of the legs while on active duty or active duty for training (ACDUTRA) in Egypt in 1999 and 2000 while serving with the 377th Theater Sustainment Command (TSC).  See October 2007 "Statement in Support of Claim," VA Form 21-4138.  

Review of the record reveals that the records for treatment of his bilateral PVD in 1999 and 2000 in Egypt while serving with the 377th TSC are not associated with the claims folder.  The Board notes that the Veteran's STRs for the period of June 1966 to May 1968, June 1994, and July 1990 to August 1999; however, it is unclear whether such treatment records are complete as the Veteran claims that he served in the Army National Guard from July 1968 to March 2000 and specifically was treated for bilateral PVD while serving in Egypt.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  This duty includes obtaining pertinent service records identified by the Veteran or which would help substantiate his claim.  Id.  As such, the AMC/RO should obtain the Veteran's 1999 and 2000 treatment records while the Veteran served with the 377th TSC in Egypt from the appropriate channels.     

The AMC/RO should also obtain a complete service personnel record from the Army National Guard to verify the Veteran's service periods, including periods of ACDUTRA and INACDUTRA from July 1968 to March 2000.

Further, as a medical opinion regarding whether the Veteran's PVD disability is related to his service is not of record and has not been obtained, the Board finds that a remand is required to obtain such opinion.  Based on the foregoing, a VA exam is necessary to ascertain whether any of the Veteran's diagnosed PVD disabilities, to include asymptomatic PVD, PVD with a January 2008 left peripheral distal intervention, and claudication of the left lower extremity with moderate left lower extremity ischemia, are related to service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested that he identify all treatment for his PVD disability.  After receiving any necessary authorization from the Veteran, any identified medical records should be associated with the Veteran's VA claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made. 

2.  The AMC/RO should obtain and associate with the claims folder the Veteran's complete treatment records while the Veteran served with the 377th TSC in Egypt, dated 1999 to 2000, regarding the Veteran's bilateral PVD disability during his Army Reserves Service.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records. 

3.  The AMC/RO should also obtain and associate with the claims file, through the appropriate channels, the Veteran's complete service personnel records regarding his periods of service, including claimed active duty and/or ACDUTRA and/or INACDUTRA service from 1999 to 2000 with the Army Reserves.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records.  

4.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination regarding the nature and etiology of any PVD disabilities, to include asymptomatic PVD, PVD with a January 2008 left peripheral distal intervention, and claudication of the left lower extremity with moderate left lower extremity ischemia.  Specifically, the VA examiner should confirm any PVD disabilities through any testing deemed necessary.  

The VA examiner should then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current PVD disabilities are related to the Veteran's service.  

The claims file should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with the examination and the report should state that such review has been accomplished.  A complete rationale should be provided for any opinion.      

5.  Upon completion of the above-requested development, the RO should readjudicate the appellant's service connection claim for bilateral PVD with extensive vascular calcification.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



			
                 C. TRUEBA   		            M.E. LARKIN
           Veterans Law Judge                                          Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


